Citation Nr: 0947625	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-15 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to July 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2007, a 
statement of the case was issued in March 2008, and a 
substantive appeal was received in April 2008.  The Veteran 
presented testimony at a Board hearing in April 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

By rating decision in November 1979, service connection for a 
"nervous condition" was denied.  The Veteran did not 
appeal.  The Board's review of the history in this case shows 
that the current claim is expressly for PTSD and that PTSD 
was not adjudicated in the November 1979 decision.  
Accordingly, VA addressed the current claim under a merits 
analysis without the need for a new and material evidence 
analysis.  


FINDING OF FACT

The Veteran has not been diagnosed with PTSD attributed to 
any verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303. 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated October 2006.   

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the 
existence or etiology of his alleged PTSD.  In light of the 
holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Board feels that an examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of record fails to show 
that the Veteran has a confirmed stressor, to which his 
alleged PTSD can be attributed.  In other words, even if an 
examination yielded a diagnosis of PTSD, it cannot be service 
connected in the absence of a verified stressor.  Since there 
has been no verified stressor in this case, a psychiatric 
examination is moot.    

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).

At his April 2009 hearing, the Veteran testified that in 
August 1974, he was serving in the construction unit as a 
fuel clerk supervisor.  He had to pick up a truckload of fuel 
at the fuel depot in Seoul, Korea.  On his way back, he had 
to drive over a very high, four-lane bridge.  He stated that 
while he was on the bridge, a Crane taxicab bumped into his 
truck and caused him to jerk the wheel into the barrier on 
the side of the bridge.  He stated that he was quite shaken 
up because he was carrying 1,200 gallons of fuel.  When he 
got his composure, he finished the drive and then mentioned 
the incident to his NCO.  Following the occurrence, he 
alleges that there was a change in his attitude and he 
started having bouts of depression.  He also stated that he 
would have flashbacks and nightmares about the accident.  He 
testified that he went on sick call a few times in January, 
February, and March 1975.  Apparently, it was suggested that 
the Veteran be transferred back to the United States until he 
could overcome the situation.  He reenlisted in October 1974.  
Eventually, in July 1975, an E-6 board determined that the 
Veteran should be honorably discharged.  He testified that 
the discharge upset him greatly; and that there seemed to be 
no way to appeal.

The Veteran testified that following service, he had trouble 
re-adjusting to civilian life; and that he was changing jobs 
every couple of months.  He stated that in 1991, he had 25 
sessions with a hypnotist in order to control his depression 
and his weight.  He testified that his depression was causing 
him to eat all the time; and he wound up weighing 
approximately 400 pounds.  In addition, he testified that as 
a result of the in-service accident, he refuses to drive over 
high bridges to this day.  

The Veteran testified that although he reported the in-
service accident to his NCO, senior offices frequently did 
not report accidents because they did not want to get bogged 
down in paperwork.  He testified that he was treated at the 
121st Hospital in Korea before returning to the United 
States.  Upon his return, he stated that he underwent some 
tests at the McGuire Veterans Hospital.  However, he believes 
that times were different back then, and that a lot of 
Veterans were "swept under the rug."  

The Board notes that the Veteran's service medical records 
reflect that he underwent a psychiatric evaluation in 
November 1974.  He apparently requested the examination to 
determine whether or not a transfer would be beneficial to 
him.  The report stated that for the past four months, the 
Veteran had been working as a truck driver due to lack of 
personnel.  The job required the Veteran to be on the road 
eight hours per day, seven days per week.  The hours and the 
driving conditions were causing the Veteran some anxiety.  
There was no mention of any motor vehicle 
accident.  The examiner found that no diagnosis was 
warranted; but recommended that the Veteran be transferred to 
a job in which driving would be limited.  The examiner noted 
that the Veteran performs well when in a relatively 
unstressful position.  

The Veteran underwent another psychiatric evaluation just 
three months later (in February 1975).  The examiner noted 
that the Veteran requested the examination in order to change 
jobs again.  The examiner also noted that this was the third 
time the Veteran has requested a job change due to a 
stressful situation.  Examination showed the Veteran to be 
alert and oriented in all three spheres.  There was no 
evidence of memory impairment or thought disorder.  The 
examiner diagnosed the Veteran with inadequate personality.  
He stated that "Because of a repeated history over the last 
14 months of required job changes [the Veteran] might be 
considered either for a PCS to a more stable CONUS assignment 
or for discharge for unsuitability."  

The Veteran underwent a June 1975 separation examination that 
yielded normal findings.  He completed a Report of Medical 
History in which he indicated, by checked box, that he had 
car, train, sea, or air sickness.  He denied having 
depression or excessive worry; frequent trouble sleeping; or 
nervous trouble of any sort.    

In 1978, the Veteran advanced a claim of service connection 
for a "nervous condition" which he claimed began in 1973.  
He did not mention any motor vehicle accident in connection 
with his claim. 

A report of VA hospitalization in April 1978 references 
anxiety neurosis with a personality disorder.  The report 
includes no references to any inservice motor vehicle 
accident. 

The Veteran submitted a December 2006 correspondence from Dr. 
Gonzalez that stated in toto: "I Dr. Gonzalez have been 
treating [the Veteran] for several year now for chronic 
depression.  If you have anu [sic] question please feel free 
to call."  

The Veteran also submitted a January 2007 correspondence from 
Reverend Marciano.  The reverend stated that he has known the 
Veteran since 2006, and that the Veteran came to him with a 
depression problem over the manner in which his military 
discharge was handled.  Reverend Marciano also described the 
alleged in-service accident described by the Veteran; and he 
noted that the situation has caused the Veteran frequent 
episodes of depression.  He stated that in his opinion, the 
Veteran is suffering from PTSD attributable to this incident 
in Korea.  

The Board notes that there is no evidence in the record that 
the Veteran served in combat nor is the Veteran claiming that 
he served in combat or that his PTSD is related to combat.  
As it is not shown that the Veteran engaged in combat, his 
unsupported assertions of a service stressor are not 
sufficient to establish the occurrence of such events. 
Rather, his alleged service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The regulatory requirement 
for "credible supporting evidence" means that "the Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet.App. 163 (1996). Furthermore, service department 
records must support, and not contradict, the claimant's 
testimony regarding non-combat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also Suozzi v. Brown, 10. Vet. App. 
307, 310-311 (1997) (corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

In this case, neither the service treatment records nor 
service personnel records provide evidence of the alleged 
motor vehicle accident.  The RO contacted the U.S. Army and 
Joint Services Records Research Center (JSRRC) in order to 
verify the stressor.  In September 2007, the JSRRC responded 
that the 44th Engineer Battalion submitted reports of eight 
motor vehicle accidents in 1974.  However, the dates or 
details of the accidents were not known.  

After reviewing the totality of the evidence, the Board is 
unable to find corroboration of the claimed stressor.  As 
noted in the preceding paragraph, an attempt to verify the 
accident was unsuccessful.  The Board also notes that the 
fact of the inservice accident is also placed in some doubt 
by the Veteran's failure to report the accident during 
subsequent psychiatric examinations during service.  If he 
was attempting to change his military occupation as a driver 
due to anxiety over driving, it would seem reasonable that he 
would have stressed the accident to military examiners.  
Moreover, he did not even mention the accident when he filed 
a claim for a "nervous condition" in 1978.  At any rate, 
although the Board finds the Veteran's credibility to be 
diminished in this case, the fact remains that there has been 
no corroboration of the claimed stressed as required by 
regulation.  Accordingly, service connection for PTSD is not 
warranted.  

The preponderance of the evidence is against this claim, and 
the benefit-of-the-doubt doctrine does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


